—Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered March 3, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant’s claim that he was denied a fair trial by the prosecutor’s summation is not preserved for appellate review as a matter of law, and we decline to review it in the interest of justice. If we were to review it, we would find that the challenged comments properly constituted either fair comment on the evidence or were made in response to defense counsel’s comments on summation attacking the credibility of the People’s witnesses (see, People v Marks, 6 NY2d 67, 77-78, cert denied 362 US 912). Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.